DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on January 25, 2021 is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“propulsion system” in claims 1 and 7; and
“imaging device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “propulsion system (in claims 1 and 7)” and “imaging device” (in claim 6)” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system/device” coupled with functional language “propulsion/imaging” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“propulsion system” corresponds to a battery driven engine, an internal combustion engine, a solar powered engine, a wind  powered engine or any other power source/engine. Page 11, paragraph [0029]. 
 “imaging device” corresponds to cameras. Page 4, paragraph [0014], and Page 15, paragraph [0039].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,219,448. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features a rover, a base having wheels, a propulsion system, a tower, a plurality of sensors, computing system including a processor and memory, sprinkler system and imaging device.
Application Claims
U.S. Patent No. 10,219,448
1-7
1-7


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,219,448. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features a rover, a base having wheels, a propulsion system, a .
Application Claims
U.S. Patent No. 10,350,437
1-7
1-5



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." Following are some of the factors why claims 20 and 21 fail to comply with the enablement requirement:

(ii) The level of predictability in the art: If the “air inversion condition” is the “temperature inversion condition” commonly known in the agricultural fields, it is unclear if the inventor would agree to the definition below defined by Arizona Department of Environmental Quality in https://azdeq.gov/what-inversion-and-how-does-it-affect-air-quality#:~:text=An%20inversion%20represents%20a%20layer,warm%20air%20above%20the%20surface or the inventor has his or her own definition?
“An inversion represents a layer of the atmosphere in which the temperature gets warmer the higher you go. A variety of conditions can cause inversions, but most common in Arizona is the nighttime inversion. This is when a layer of cooler air is trapped near the ground by a layer of warm air above the surface. Feb 12, 2021”
(iii) The amount of direction provided by the inventor: The only section that discloses identify an air inversion condition is in paragraph [0012]. However, it is unclear what kind of temperature profiles are needed to estimate the likelihood for air inversion?
(iv) The existence of working examples: No working example is provided by the inventor. and
(v) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: If the Examiner is unclear what is and is not an “air inversion condition” and the agreed definition provided above, then, it is very hard to make and use the invention based on the content of the disclosure if not impossible.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “air inversion” in claims 20 and 21 are used by the claim to mean “temperature inversion,” while the accepted meaning is “not exactly known.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of examination, the terms “air inversion” will be interpreted as “temperature inversion.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumann et al (US 2010/0179734. Schumann hereafter).
With respect to claim 1, Schumann discloses a rover (108, 202, 302 and 304), comprising: 
a base (chassis of 108, 202, 302 and 304) having wheels (Figs. 2 and 3); 
a propulsion system (engine of 108 and 202) coupled to the wheels to propel the rover around a field; 
a tower (218) coupled to the base and extending over the base; 
a plurality of sensors (112, 204, 206, 208, 210 and 306) set on the tower and the base and configured to (capable of) sense environmental conditions (vegetation and the location and speed of the vehicle) around the rover at different elevations; and 
a computing system (1002) including a processor (1004) and memory (1006, 1008, 1022, 1024 and 106), the memory being configured to (capable of) receive measured data (Figs. 1-10) from the plurality of sensors and determine an amount and manner of water to be dispensed on plant life in the field.

With respect to claim 5, Schumann further discloses wherein the rover communicates with a central computer system (1000 and 106 via 1012) which controls a separate sprinkler system (318, 320 and 322) to (capable of) deliver the water to be dispensed in accordance with the measured data.
With respect to claim 7, Schumann further discloses wherein the propulsion system moves the rover through the field to (capable of) evaluate a plurality of different locations in the field in accordance with the environmental conditions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al (US 2010/0179734. Schumann hereafter) in view of Hall, III (US 4,015,366. Hall hereafter).
With respect to claim 2, Schumann discloses the rover as in claim 1 except for wherein the plurality of sensors measure one or more of temperature, humidity and wind velocity at the different elevations.
Hall teaches a method of preventing frost damage of crop (col. 8, lines 46-51; col. 11, lines 51-56; col. 44, lines 27-34; col. 47, line 55- col. 48, line 7; col. 54, line 50- col. 55, line 6; col. 55, lines 30-63) with a plurality of sensors (sensor packages shown in Figs. 1-48) to sense weather conditions (temperature) and determine an amount and manner of water to be dispensed on plant life in the field  (col. 54, line 63- col. 55, line 6). wherein the plurality of sensors measure one or more of temperature (col. 11, lines 55-56 of Hall), humidity (col. 55, lines 30-37 of Hall) and wind velocity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of weather conditions sensors, as taught by Hall, to Schumann’s sensors, in order to eliminate the possibility of frost damage to the crop (col. 8, lines 46-51; col. 11, lines 51-56; col. 44, lines 27-34; col. 47, line 55- col. 48, line 7; col. 54, line 50- col. 55, line 6; col. 55, lines 30-63).

With respect to claim 6, Schumann discloses the rover as in claim 1 except for the rover further comprising an imaging device mounted on the rover to evaluate water delivery amounts for the plant life in the field using visual feedback.
Hall teaches a method of monitoring field conditions comprising an imaging device (camera) to (capable of) evaluate water delivery amounts for the plant life in the field using visual feedback (television monitor or a video tape recorder. Col. 22, lines 9-10). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an imaging device, as taught by Hall, to Schumann’s sensors, in order to monitor the field conditions (col. 18, lines 23-25; col. 20, lines 42-43; col. 21, line 26- col. 22, line 55).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schumann in view of Feddersen (DE3614179).
With respect to claim 4, Schumann discloses the rover controls a separate sprinkler system (318, 320 and 322) to (capable of) deliver the water to be dispensed in accordance with the measured data. Schumann fails to disclose the separate sprinkler system is a stationary sprinkler system.
However, Feddersen teaches a surface irrigation system (Fig. 1) that combined a mobile sprinkler system (rain machine 3) with a stationary sprinkler system (sprinklers 25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al (US 2010/0179734. Schumann hereafter) in view of Mee (US 4,039,144).
With respect to claims 21 and 22, Schumann discloses the rover as in claim 1 except for wherein the computing system is further configured to identify an air inversion condition from the received measured data and wherein the computing system is further configured to determine the amount of water to be dispensed based on the identified air inversion condition.
However, Mee teaches a method of preventing frost damage of crop by identifing an air (temperature) inversion condition and determine the amount of water to be dispensed based on the identified air inversion condition (Abstract, lines 1-34). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of determining spraying specific amount/size of water to the crop by identifying an air (temperature) inversion condition, as taught by Mee, to Schumann’s measured data, in order to preventing frost damage of crop (Abstract, lines 1-9).

Response to Arguments
Applicant's arguments filed on January 25, 2021 have been fully considered but they are not persuasive. Applicant argues that Schumann fails to disclose determining .  
A recitation directed to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus. 
The material or article worked upon (the water) also does not limit an apparatus claim but is rather an intended use of the apparatus.  
 See: MPEP §§ 2114, 2115; See also: In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 29, 2021